 KENT PRINTING COMPANY457and agree, to resolve questions concerning representation more expedi-tiously.This was achieved by the parties agreeing to the election andsettling, by agreement, all the issues commonly involved in a repre-sentation case, thereby eliminating a number of steps in the representa-tion case proceeding, including the hearing on the petition and theBoard's Decision and Direction of ElectionThe cutoff date estab-lished in A di P also contributed to the expediting process by reducingthe amount of postelection delay involved in objections.However,under the A cC P cutoff date, the Board still protected the electionprocesses and the rights of the parties by considering objections basedon any conduct occurring after the execution of the agreement, whichmight have unlawfully altered or affected the conditions existing atthe time of the execution of the agreement, under which the partieshad agreed the, election would be held.This, we believe, properlybalanced the competing considerations of speed, administrative con-venience, and the parties' rights.Thus, in our opinion, there is noreason for making the further accommodation which our colleagueshave made herein.Accordingly, we would leave the cutoff date in such cases as thedate of execution of the consent agreement or stipulation.Kent Printing CompanyandPrinting Pressmen and AssistantsUnion No. 13, International Printing Pressmen and AssistantsUnion of North America,AFL-CIO,Petitioner.CaseNo.7-RC-5278.September 6, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Marie B. Poston, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.''Grand RapidsTypographicalUnion,LocalNo.39,APL-CIO,Intervened,withoutobjection,on the basis of its claim to representthecameraman-platemakerwho, thePetitioner contends, should.be Included In theunitit seeks.138 NLRB No. 62. 458DECISIONSOF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and(7) of the Act.4.The Petitioner requests an election in a unit of lithographic press-men, assistant pressmen,apprentices,and the cameraman-platemakerat the Employer's printing plant.The Employer contends that itsletterpressmen should be in the same unit with lithographic pressmen,but takes no position with regard to the unit placement of the camera-man-platemaker.The Intervenor contends that the unit requestedby the Petitioner is inappropriate,and that the cameraman-plate-maker should be excluded on the ground that he is included in theunit represented by the Intervenor.The Employer's printing operations occupy the first floor and base-ment of a building in Grand Rapids, Michigan. On the first floor itemploys two letterpressmen,four offset or lithographic pressmen, twocompositors,and three bindery workers,all of whom perform theduties and operate the equipment usually associated with their classi-fications.The cameraman-platemaker works in the basement, and isresponsible for the receipt of copy from the compositors or fromsources outside the plant, and for preparing it for the offset presses.He photographs the copy, develops and strips the negative, makesthe plate, and does any necessary opaquing.For more than 7 years, the Petitioner has been the contractual rep-resentative of the lithographic and letterpressmen,and the Intervenorof the compositors.Their most recent contracts expired on the sameday, August 31, 1961. Since that time, the Employer has met withrepresentatives of both Unions but no new agreements have beenconsummated,solely because both Unions claim to represent thecameraman-platemaker.The Employer has refused to recognize eitherUnion as representative of the cameraman-platemaker,but continuesto recognize the Petitioner as the representative of the pressmen andthe Intervenor as the representative of the compositors.The unit in which an election is sought by the Petitioner is essen-tially a lithographic production unit, of a type which the Board hasfrequently found to be appropriate for severance,by a qualified union,from a broader unit represented by a different union2However,where, as here,a petition for severance is filed by the union whichalready represents the requested employees as part of a broader unit,the Board holds that union's status as the recognized representa-tive of a unit of employees to be inconsistent with an attempt to estab-lish the existence of a question of representation as to part of that2 See, e.g.,Printing Industry of Delaware,131 NLRB 1100;Employing Printers ofPeoria,130 NLRB 1511. KENT PRINTING COMPANY459unit.'Accordingly, we find that it would not effectuate the purposesof the Act to direct an election in the unit requested by the Petitioner.However, the Petitioner has for many years represented a unitincluding all the pressmen, and has evinced no intent to abandon itsrepresentation of such employees.On the basis of the bargaininghistory and all the circumstances of this case, we find that the estab-lished unit of lithographic and letter pressmen is appropriate aAs indicated above, the Petitioner and the Intervenor disagree onthe unit placement of the cameraman-platemaker.The contract ofneither of these unions specifically refers to the cameraman-plate-maker.Both contracts, however, contain general language whichcould be construed as including this employee in the contract unit.The camera-platemaker's position has been occupied by the sameemployee, Kurylowicz, ever since the Employer began its platemakingoperation in 1957.Kurylowicz became a member of the Intervenorat that time because he performed some pasteup functions of the typealso performed by the compositors.About a year later, he requestedpermission to withdraw his membership in the Intervenor on theground that his pasteup duties had been taken over by anotheremployee and he was reluctant to apprentice himself to the compositortrade as the Intervenor wished him to do.The Intervenor had noprocedure for withdrawal of membership, however, and, upon theadvice of that Union, Kurylowicz let his dues lapse and was expelled.He thereupon joined the Petitioner, and was represented by it untilOctober 1959, when he withdrew and rejoined the Intervenor.After4 or 5 months, he was again expelled from the Intervenor .for lapseof dues, joined the Petitioner about March 1960, and has been a mem-ber of and represented by the latter Union since that time.The cameraman-platemaker is assisted from time to time by threeor four of the lithographic pressmen represented by the Petitioner,and, less frequently, by one of the compositors represented by theIntervenor.Although the cameraman-platemaker occasionally visitsthe composing room to have broken type reset, he regularly deliversplates to the lithographic pressmen and adjusts plates on the offsetpresses.Under all the circumstances, including the facts that the camera-man-platemaker has been included in the lithographic and letter press-men unit represented by the Petitioner for the past 2 years, comes inmore frequent contact, and has more employment interests in common,with the employees in that unit than with other employees, and is thetype of employee normally included in the same unit as other litho-3 American Radiator and Standard Sanitary Corporation(LouisvilleWorks),119 NLRB204; Hollingsworth&Whitney Division of Scott Paper Company,115 NLRB 15.Accord,F. N. Burt Company, Inc.,130 NLRB 1115.& In view of this finding, the Intervenor'smotion to dismiss on unit grounds is herebydenied. -460DECISIONS OF NATIONAL LABOR RELATIONS BOARDgraphic production employees,5 we shall include him in the unit foundappropriate herein.Accordingly, we find that the following employees at the Employer'sGrand Rapids, Michigan, printing plant constitute an appropriateunit for the purposes of collective bargaining within the meaning ofSection 9 (c) of the Act :All journeymen lithographic pressmen and letterpressmen, assist-ant pressmen, and apprentices, and all employees performing work inconnection with offset platemaking including camera operation, dark-room work, stripping, layout, opaquing, and platemaking; but exclud-ing composing room employees, bindery room employees, shipping andreceiving employees, office clerical employees, janitors, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]6SeePrinting Industry of Delaware,supra.Local Union 429, International Brotherhood of Electrical Work-ers,AFL-CIO (Sam M. Melson d/b/a Sam Melson,GeneralContractor)andWilson Sims.Case No. 26-CP-2 (formerlyCase No. 10-CP-7). September 7, 1962DECISION AND ORDEROn July 12, 1960, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report. Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and briefs in supportthereof.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following exceptions, addi-tions, and modifications.The pertinent facts, as set forth more fully in the IntermediateReport, are as follows: Sam Melson, the Employer herein, is a generalcontractor engaged in the construction of a school near Nashville,Tennessee.On March 16,1960, without any prior communication withMelson or his employees, the Respondent, Local 429, which is not the138 NLRB No. 57.